FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

LIBAN AHMED ABDALA,                   
              Petitioner-Appellant,
                v.                          No. 06-55774
IMMIGRATION AND NATURALIZATION               D.C. No.
                                          CV-00-01828-WQH
SERVICE; ADELE J. FASANO, Dist.
Director, INS District Director for           OPINION
the San Diego District,
            Respondents-Appellees.
                                      
       Appeal from the United States District Court
         for the Southern District of California
       William Q. Hayes, District Judge, Presiding

                 Argued and Submitted
            May 8, 2007—Pasadena, California

                    Filed June 4, 2007

  Before: Barry G. Silverman, Kim McLane Wardlaw, and
               Jay S. Bybee, Circuit Judges.

                 Opinion by Judge Bybee




                           6711
                        ABDALA v. INS                    6713


                         COUNSEL

Jason I. Ser, Public Defender’s Office, San Diego, California,
for the petitioner-appellant.

Samuel W. Bettwy, United States Attorney’s Office, San
Diego, California, for the respondent-appellee.


                         OPINION

BYBEE, Circuit Judge:

   Liban Abdala (“Abdala”) was ordered removed from the
United States to Somalia as a result of his criminal convic-
tions. While in Immigration and Naturalization Service
(“INS”) custody, Abdala filed a petition for a writ of habeas
corpus under 28 U.S.C. § 2241 in which he challenged the
length of his pre-deportation detainment. Shortly after filing
that petition, Abdala was deported. We hold that because
Abdala’s habeas claims challenged only the length of his
detention, as distinguished from the lawfulness of the
6714                    ABDALA v. INS
deportation order, his grievance could no longer be remedied
once he was deported. His petition was thus rendered moot by
his removal.

                               I

   Abdala, a native citizen of Somalia, immigrated to the
United States in 1997. That year, he was convicted in Califor-
nia state court of the unlawful taking of a vehicle and sen-
tenced to 181 days imprisonment and 3 years probation. Then,
in 1999, he was convicted in federal court of conspiracy to
destroy government property, in violation of 18 U.S.C. §§ 371
and 1361, and sentenced to 364 days imprisonment and 3
years supervised release. It appears Abdala was taken into
INS custody on November 2, 1999. Based on his convictions,
on April 25, 2000, an immigration judge (“IJ”) ordered
Abdala removed from the United States to Somalia. Abdala
did not appeal that order.

   On September 11, 2000, Abdala filed a petition for a writ
of habeas corpus under 28 U.S.C. § 2241. In that petition,
Abdala challenged his detention at the INS facility, asserting
that he had been held beyond the statutorily prescribed 90-day
period in contravention of 8 U.S.C. § 1231(a) and the Due
Process Clause of the Fifth Amendment. On October 11,
2000, Abdala sought a temporary restraining order and pre-
liminary injunction enjoining his removal to Somalia. Abdala
was deported from the United States to Somalia on October
21, 2000, and the district court denied Abdala’s request for a
temporary restraining order on October 23, 2000.

   On November 20, 2000, one month after he was deported,
Abdala filed a motion in the district court to amend his habeas
petition. In that motion, Abdala raised two new claims. First,
Abdala claimed that his removal to Somalia violated 8 U.S.C.
§ 1231(b) because the Department of Homeland Security
failed to obtain the Somali government’s permission to effec-
tuate Abdala’s repatriation, in contravention of statutory
                            ABDALA v. INS                          6715
requirements. Second, he argued that because there was no
“functioning central government” in Somalia, it could not “be
considered a state/country pursuant to international law” and
he could not be deported to a non-country. See 8 U.S.C.
§ 1231(b). The district court granted Abdala leave to amend
his petition on January 27, 2004, and Abdala filed an
amended petition that same day.

   On May 1, 2006, the district court denied Abdala’s
amended petition. The court noted that the Supreme Court’s
decision in Jama v. Immigration & Customs Enforcement,
543 U.S. 335 (2005), held that Somalia’s inability to accept
an alien does not preclude the alien’s removal from the United
States foreclosed Abdala’s first new claim. The district court
then held that Abdala’s remaining argument was moot. This
appeal followed.1

                                   II

    [1] The Supreme Court has referred to mootness as “ ‘the
doctrine of standing set in a time frame.’ ” Friends of the
Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 189
(2000) (quoting Arizonans for Official English v. Arizona,
520 U.S. 43, 68 n.22 (1997)). To maintain an extant claim, a
litigant must continue to have a personal stake in the outcome
of the suit throughout “all stages of federal judicial proceed-
ings.” United States v. Verdin, 243 F.3d 1174, 1177 (9th Cir.
2001). At any stage of the proceeding a case becomes moot
when “it no longer present[s] a case or controversy under
Article III, § 2 of the Constitution.” Spencer v. Kemna, 523
U.S. 1, 7 (1998).

  [2] Deportation from the United States after filing a habeas
petition does not necessarily moot a petitioner’s claim.
  1
   We review de novo a district court’s dismissal of a habeas petition as
moot. See Native Village of Noatak v. Blatchford, 38 F.3d 1505, 1509 (9th
Cir. 1994).
6716                    ABDALA v. INS
Instead, as the Supreme Court has held, the “in custody” pro-
vision of 28 U.S.C. § 2254 requires only that a petitioner be
incarcerated—or, as here, in INS custody—at the time a
habeas petition is filed. See Spencer, 523 U.S. at 7. Just as
“[a] habeas petition challenging the underlying conviction is
never moot simply because, subsequent to its filing, the peti-
tioner has been released from custody,” Chacon v. Wood, 36
F.3d 1459, 1463 (9th Cir. 1994), a petitioner’s deportation
does not automatically render his claim moot. See Zegarra-
Gomez v. INS, 314 F.3d 1124, 1126-27 (9th Cir. 2003).

   [3] For a habeas petition to continue to present a live con-
troversy after the petitioner’s release or deportation, however,
there must be some remaining “collateral consequence” that
may be redressed by success on the petition. See Spencer, 523
U.S. at 7 (“Once the convict’s sentence has expired, however,
some concrete and continuing injury other than the now-
ended incarceration or parole—some ‘collateral consequence’
of the conviction—must exist if the suit is to be main-
tained.”); Zegarra-Gomez, 314 F.3d at 1127 (“We also agree
that the case or controversy requirement is satisfied where the
petitioner is deported, so long as he was in custody when the
habeas petition was filed and continues to suffer actual collat-
eral consequences of his removal.”). In Zegarra-Gomez, for
example, the petitioner sought relief from deportation under
§ 212(c) of the Immigration and Nationality Act, 8 U.S.C.
§ 1182(c). See 314 F.3d at 1125. Although Zegarra-Gomez
was deported before the district court could act on his peti-
tion, we held that he continued to suffer collateral conse-
quences after his removal because, under 8 U.S.C.
§ 1182(a)(9)(A)(ii), his aggravated felony conviction barred
him from seeking cancellation of removal for twenty years—
a consequence that his petition for § 212(c) relief may have
cured—and thus that his claim was not rendered moot by his
deportation. See 314 F.3d at 1125-27. Likewise, in Handa v.
Clark, 401 F.3d 1129, 1132-33 (9th Cir. 2005), we held that
where a petition filed prior to deportation asserted that the
government had improperly applied Visa Waiver Program
                        ABDALA v. INS                      6717
procedures—effectively disputing the merits of the order of
deportation—the petitioner faced sufficient collateral conse-
quences to maintain a live case or controversy because he
would be ineligible to apply for reentry for ten years. See also
Ferreira v. Ashcroft, 382 F.3d 1045, 1049 (9th Cir. 2004)
(holding that where the petitioner challenged the characteriza-
tion of his conviction as an aggravated felony and faced ineli-
gibility to seek readmission to the United States for twenty
years, the case was not mooted by his deportation); Chong v.
INS, 264 F.3d 378, 385 (3d Cir. 2001) (similar).

   [4] By contrast, where the grounds for habeas relief will not
redress collateral consequences, a habeas petition does not
continue to present a live controversy once the petitioner is
released from custody. For example, a petitioner subject to the
collateral consequences of a ten-year bar to reentry did not
present a cognizable claim where the petitioner was also per-
manently barred from reentry on a wholly separate ground.
See Perez v. Greiner, 296 F.3d 123, 125-26 (2d Cir. 2002). In
addition, where a petitioner only requested a stay of deporta-
tion, his habeas petition was rendered moot upon his deporta-
tion. See, e.g., Hose v. INS, 180 F.3d 992, 995 (9th Cir. 1999)
(en banc); Jean v. Gonzales, 452 F.3d 392, 395 (6th Cir.
2006); Al Najjar v. Ashcroft, 273 F.3d 1330, 1338 (11th Cir.
2001) (per curiam). Likewise, a petitioner’s release from
detention under an order of supervision “moot[ed] his chal-
lenge to the legality of his extended detention.” Riley v. INS,
310 F.3d 1253, 1256-57 (10th Cir. 2002); see also Sayyah v.
Farquharson, 382 F.3d 20, 22 n.1 (1st Cir. 2004) (holding
that a “claim[ of] indefinite detention . . . was mooted by [a
petitioner’s] subsequent release”). In such situations, the
habeas petitions raised claims that were fully resolved by
release from custody. Thus, the petitioners’ claims were ren-
dered moot because successful resolution of their pending
claims could no longer provide the requested relief.

   [5] Here, Abdala’s deportation does not give rise to collat-
eral consequences that are redressable by success on his origi-
6718                         ABDALA v. INS
nal petition. That petition, filed September 11, 2000,
challenged only the length of his detention at the INS facility.
Abdala was subsequently deported six weeks later, thereby
curing his complaints about the length of his INS detention.
Abdala asserts no collateral consequences of deportation that
his original petition could have redressed. As of the date of
his deportation, there was no extant controversy for the dis-
trict court to act upon and Abdala’s petition was moot.

   [6] Abdala’s attempt to amend his habeas petition after his
deportation could not revive his petition. He sought to file an
amended petition nearly a month after he was released from
custody and deported to Somalia. As Abdala was no longer
“in custody” within the meaning of 28 U.S.C. § 2254 when he
attempted to amend his petition, his petition was moot and
there was nothing to amend.2

  [7] Because Abdala’s original petition did not seek to
redress collateral consequences arising from his deportation,
under the unique circumstances and timing presented here, we
must dismiss his petition as moot.

   DISMISSED.




  2
    Even if we were to treat Abdala’s amended petition as a second peti-
tion, filed subsequent to deportation, see 28 U.S.C. § 2244(3), Abdala fails
to present “extreme circumstances”—such as removal in contravention of
due process—that would permit review of his claims now that he has been
deported. See Miranda v. Reno, 238 F.3d 1156, 1158-59 (9th Cir. 2001).
Cf. Singh v. Waters, 87 F.3d 346, 349 (9th Cir. 1996) (allowing claim that
the INS removed an immigrant “in violation of the immigration judge’s
order and after interference with his right to counsel” to proceed); Mendez
v. INS, 563 F.2d 956, 957-58 (9th Cir. 1977) (considering claim that “de-
portation was effected by procedurally defective means” because “ ‘depar-
ture’ in the context of 8 U.S.C. § 1105a cannot mean ‘departure in
contravention of procedural due process’ ”).